In re Wheeler, Tommy Lee; — Defendants); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 89KW-0935; Parish of Orleans, Criminal District Court, Div. “B”, No. 291-678.
Denied. The district court acted on June 2, 1989, finding that relator was competent to represent himself. Relator’s request to order the district court to provide transcripts of the multiple offender proceedings is still premature. Neither the transcription nor the record on appeal has yet been lodged in the court of appeal.